IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT



                                        No. 00-20404
                                      Summary Calendar



       G.A. WILLIS,

                                                           Plaintiff-Appellant,

                                             versus

       THE ATCHISON, TOPEKA AND
       SANTA FE RAILWAY COMPANY,
       also known as Burlington Northern
       Santa Fe,

                                                           Defendant-Appellee.


                   Appeal from the United States District Court for
                       the Southern District of Texas, Houston
                            (USDC No. H-97-CV-3946)
           _______________________________________________________
                                 December 15, 2000


Before REAVLEY, DeMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*




       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
      Gregory A. Willis appeals from summary judgment upholding a National

Railway Adjustment Board arbitral award. We affirm the judgment of the district

court for the following reasons: (1) the board complied with all requirements of the

Railway Labor Act; (2) it acted within the scope of its jurisdiction; and (3) there is

no evidence of fraud or corruption. Our review is limited to these grounds. See 45

U.S.C. § 153 First (q); Union Pacific R.R. Co. v. Sheehan, 439 U.S. 89, 93 (1978).

      AFFIRMED.




                                           2